DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
 
           Claims 17 – 18, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rexberg et al (US 2015/0318880) in view of Masood et al (US 2018/0159483).

             Re claims 17 and 28, Rexberg teaches of an apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paragraph 0170), cause the apparatus at least to: obtain a transmission signal (#202, Figures 2A – 2C and Paragraph 0097) to be power-amplified in a power amplifier (#223, Figures 2A – 2C) prior to transmission (as shown in Figures 2A – 2C); separate the transmission signal into two or more polyphase components of the transmission signal (polyphase structure, Paragraphs 0080 – 0082 and #212, Fig.2C); use a dedicated predistortion model for each of two or more parallel predistortion circuits separately (#214, ACT1 – ACTN, Fig.2C), to compensate for nonlinearity of the power amplifier (LUT, Paragraphs 0134 – 0137 and Figures 3A – 3C); perform nonlinear memory-based modeling on the transmission signal according to the dedicated predistortion model using the one or more polyphase components of the transmission signal comprised in the two 
              Masood teaches of selecting a dedicated predistortion model (select a DPD model, Paragraphs 0017 and 0038) and dedicated predistortion coefficients (#216, Fig.2 and Paragraph 0038) for a predistortion circuit (#222, Fig.2) to compensate for nonlinearity of the power amplifier (PA, Fig.1 and Paragraphs 0030 – 0031); performing, by the predistortion circuit, the nonlinear memory-based modeling on the transmission signal (LUT, Paragraph 0023 and #218, Fig.2) according to the selected dedicated predistortion models and coefficients using the transmission signal (Paragraphs 0023 and 0038).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a selection of a dedicated predistortion model and dedicated predistortion coefficients to better compensate for the nonlinearity of the power amplifier.



            Re claim 26, Rexberg teaches of a computer program product embodied on a non-transitory computer-readable medium, comprising program instructions which, when loaded into an apparatus, execute the method according to claim 1 (software, Paragraph 0170).

           Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rexberg and Masood in view of Balakrishnan et al (US 2018/0191383).

            Re claim 20, Rexberg and Masood teach all the limitations of claim 17 as well as Rexberg teaches of wherein the separating the transmission signal into the two or more polyphase components of the transmission signal comprises splitting the transmission signal into two or more subsignals (Paragraphs 0114 – 0016, Fig.2C) and filtering each of the two or more subsignals using different input filtering coefficients and/or input filtering orders (filtering coefficients, Paragraph 0156). However, Rexberg and Masood do not specifically teach of finite impulse response filtering.
            Balakrishnan teaches of polyphaser decomposition by using a finite impulse response (FIR) implementation (Paragraphs 0021 and 0024).
.

           Claims 17 – 18, 21 – 22, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al (US 2012/0286985) in view of Masood et al (US 2018/0159483).

            Re claim 17 and 28, Chandrasekaran teaches of an apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paragraphs 0066 – 0067), cause the apparatus at least to: obtain a transmission signal (x[n], Figures 2 and 5) to be power-amplified in a power amplifier prior to transmission (#234, Fig.2); separate the transmission signal into two or more polyphase components of the transmission signal (#212, Fig.5); combining output signals of two or more parallel predistortion circuits (#506(1) and #506(2), Fig.5 and #214, Fig.2) to form a predistorted transmission signal (#512, Fig.5); and apply the predistorted transmission signal to the power amplifier (#234, Fig.5). However, Chandrasekaran does not specifically mention of selecting a dedicated predistortion model and dedicated predistortion coefficients for each of the two or more parallel predistortion circuits separately, to compensate for nonlinearity of the power amplifier; performing nonlinear memory-based modeling on the transmission signal according to the selected dedicated predistortion models and coefficients using one or more polyphase components of the 
              Masood teaches of selecting a dedicated predistortion model (select a DPD model, Paragraphs 0017 and 0038) and dedicated predistortion coefficients (#216, Fig.2 and Paragraph 0038) for a predistortion circuit (#222, Fig.2) to compensate for nonlinearity of the power amplifier (PA, Fig.1 and Paragraphs 0030 – 0031); performing, by the predistortion circuit, nonlinear memory-based modeling on the transmission signal (LUT, Paragraph 0023 and #218, Fig.2) according to the selected dedicated predistortion models and coefficients using the transmission signal (Paragraphs 0023 and 0038).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a selection of a dedicated predistortion model and dedicated predistortion coefficients to better compensate for the nonlinearity of the power amplifier. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed, by the predistortion circuit nonlinear memory-based modeling for its simplicity and high time efficiency.

            Re claim 18, Chandrasekaran teaches of wherein the two or more polyphase components of the transmission signal correspond to a first sampling rate and the output signals of the parallel predistortion circuits correspond to a second sampling rate, the second sampling rate being larger than the first sampling rate (Paragraphs 0044 – 0045 and 0055, interpolation).  



            Re claim 22, Chandrasekaran teaches of wherein the at least one memory and computer program code are further configured to cause the apparatus at least to filter the predistorted transmission signal using post filtering coefficients and a post filtering order (FIR, decimation filter, #508, Fig.5 and Paragraph 0057).

            Re claim 26, Chandrasekaran teaches of a computer program product embodied on a non-transitory computer-readable medium, comprising program instructions which, when loaded into an apparatus, execute the method according to claim 1 (Paragraph 0067).

           Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran and Masood in view of WP-01171-1.0 (“Designing Polyphase DPD Solutions with 28-nm FPGAs”, White Paper, Altera Corporation, January 2012)

Re claim 20, Chandrasekaran and Masood teach all the limitations of claim 17 as well as Chandrasekaran teaches of wherein the separating the transmission signal into the two or more polyphase components of the transmission signal comprises splitting the transmission signal into two or more subsignals (even and odd signals, Fig.5) and finite impulse response filtering one of the two or more subsignals (odd-numbered FIR, Paragraphs 0054 – 0055, Fig.5) using input filtering coefficients and/or input filtering orders (odd-numbered coefficients, Paragraph 0054). However, Chandrasekaran and Masood do not specifically teach of finite impulse response filtering each of the two or more subsignals using different input filtering coefficients and/or input filtering orders
           WP-01171-1.0 teaches of polyphaser decomposition comprising finite impulse response filtering each of two or more subsignals using different input filtering coefficients and/or input filtering orders (even and odd numbered coefficients, Pages 8 – 10 and Fig.6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have finite impulse response filtering each of two or more subsignals using different input filtering coefficients for each subsignal for reduced signal processing and enhanced flexibility or polynomial order programmability.

Allowable Subject Matter

            Claims 1 – 7, 9, 11 – 12, 14 and 16 are allowed.

            Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

            Applicant’s arguments filed April 29, 2021, with respect to claims 1 – 7, 9, 11 – 12, 14 and 16 have been fully considered and are persuasive.  The rejection has been withdrawn. 
            Applicant's arguments with respect to claims 17 and 28 have been fully considered but they are not persuasive. 
            Applicant respectfully submits that a combination of Rexberg and Masood fails to disclose or suggest, at least, “feeding one or more polyphase components of the transmission signal comprised in the two or more polyphase components of the transmission signal to each of two or more parallel predistortion circuits,” and “combining output signals of the two or more parallel predistortion circuits to form a predistorted transmission signal,” as recited in claim 1. Claims 17 and 28 each have their own unique scope, and recite certain elements that are similar to those of claim 1 highlighted above.
           Examiner submits that claims 17 and 28 are broader in scope, where it does not recite of “feeding one or more polyphase components of the transmission signal comprised in the two or more polyphase components of the transmission signal to each of two or more parallel predistortion circuits”. Claims 17 and 28 does not recite how the 
            Similarly, the combination of Chandrasekaran and Masood teach all the limitations of the independent claims 17 and 28.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633